BAKER, J.
The appellant was convicted in the district court of Milam county of unlawfully possessing equipment for the manufacture of intoxicating liquor, and his punishment assessed a{ four years in the penitentiary. The appellant "has filed in this court his personal affidavit In . writing, duly sworn to, requesting that this appeal be dismissed, and after a careful examination of the same, and, finding said affidavit in due form, the request is hereby granted, and the appeal is ordered dismissed.
PER CURIAM. The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.